DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 29 January 2021 for the application filed 7 November 2016. Claims 1, 4-8, and 10-30 are pending:
Claims 2, 3, and 9 have been canceled;
Claims 10 and 12-23 have been withdrawn without traverse in the reply filed 17 July 2018;
Claim 30 has been withdrawn as being directed to a non-elected invention; and
Claims 1 and 8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2014/037093, filed 07 May 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
The Examiner thanks Applicant’s representative Atty BARANOWSKI for carefully explaining the proposed amendments in the interview held on 27 January 2021. As indicated in the Interview Summary, the proposed amendments including a tapered surface limitation of the inner circumferential recess would likely overcome the prior art of record (i.e., LOY) because LOY fails to disclose a tapered surface and instead teaches a type of notch within the nut collar socket/fitting body that prevents the ferrule/collet from slipping from the nut collar socket/fitting body. 
Thus, Applicant’s amendments to and arguments regarding the rejections of Claims 1 and 8 under 35 USC 102(a)(1)/(a)(2) as anticipated by LOY have been fully considered and are persuasive. These rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claims 1 and 8 as unpatentable under 35 USC 103 over LOY in view of GUEST. As disclosed in the subsequent rejection, 
All other arguments have been indirectly addressed.

Claim Interpretation
	Claim limitations describing the flexibility of the coupling extension, e.g., Claim 1: “wherein the coupling extension is flexible such that the coupling extension is configured to flex towards an interior of the passageway of the ferrule”, are interpreted according to the definition provided by the Applicant in the disclosure: the coupling extension of the ferrule are flexible in that they are “sufficiently deformable to allow the coupling extension to be inserted into the inner circumferential recess of the fitting body” (Specification, pg. 8, first full paragraph). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 8, 11, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOY (US Patent 7,316,777) in view of GUEST (US Patent 5,607,193).
Regarding Claim 1, LOY discloses a nut and ferrule compression assembly for use in joining tubing to a fitting (abstract). As shown in FIG. 3, ferrule 300 having a ferrule axial passageway 310, ferrule first end 320 (which we will confusingly correlate with the claimed ferrule second end during this prosecution), and a ferrule load bearing shoulder 360 (i.e., a ferrule first end, an outer surface, and an inner surface defining a passageway through the ferrule between the first end and the second end) further includes a ferrule second end neck 350 that has a ferrule second end collar 340 (i.e., a coupling extension extending axially from the first end of the ferrule to an end of the coupling extension, the end of the coupling extension having a surface feature extending radially outwardly; c3/38-41).
The ferrule interlocks freely-rotatably with nut 400 (c3/24-25). Nut 400 includes a nut collar socket 440, a nut axial passageway 410, nut first end 480, and nut second end 470 with a socket 440 (i.e., a fitting body having a first end, a second end, an outer surface, and an inner surface; the second end of the fitting body including an inner circumferential recess; c3/44-50)). Ferrule 300 and nut 400 mate through the second end collar 340 on the ferrule and a socket 440 on the nut (i.e., the coupling extension and the surface feature configured to be inserted into the inner circumferential recess and removably engage the inner circumferential recess of the fitting body; c3/48-50).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

LOY discloses that compression fittings allow for tubing 50 to pass through a nut axial passageway 41 and a ferrule axial passageway 31 terminating in a tubing end 51 proximate to the ferrule ((i.e., a tube extending to a tube end, the tube configured to be disposed through the fitting body passageway and the ferrule passageway; FIG. 1; c2/66-c3/2).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

LOY further discloses that nut 400 applies compressive forces on ferrule 300 whereby nut 400 bears against ferrule 300 (c3/64-66) such that the ferrule constricts a tubing 50 (not shown; see FIG. 2 for comparison; i.e., wherein the tube prevents the coupling extension from flexing inwards to prevent separation of the ferrule and the fitting body; wherein the coupling extension is configured to prevent the ferrule from being removed from the fitting body when the ferrule is proximate the tube end relative to the fitting body; c3/64-c4/6). Finally, because LOY teaches the nut 400 (i.e., fitting body) “applies compressive forces” on the collar 340 of the ferrule 300 (i.e., wherein the ferrule includes an outer surface that is configured to be compressed by the fitting body against a receiving body to provide a fluid tight seal; c6/64-66), it follows that because the ferrule fits within the nut, LOY teaches that the ferrule is sufficiently deformable (i.e., flexible, as defined in Applicant’s Specification) to allow for the collar 340 to be inserted into the nut (i.e., wherein the coupling extension is flexible such that the coupling extension is configured to flex towards an interior of the passageway of the ferrule).
LOY is deficient in disclosing the socket 440 (i.e., the inner circumferential recess) includes a tapered surface.
GUEST teaches a tube coupling having a coupling body 10 (i.e., a fitting body) with a throughway 11 (i.e., an inner circumferential recess) that receives a tube 12; the coupling body 10 interacts with a collet 24 (i.e., a ferrule) that is disposed into the coupling body 10 housing. Toward an open end 14 of the throughway 11 of the coupling body 10 is a sharply tapering section 18 (i.e., a tapered surface) ending in an end face 15. Advantageously, when inserted into the coupling body 10 and the collet 24, tube 12 is secured in place by teeth 28 on the head 27 of the collet 24; the teeth engage and grip the surface of the tube 12. The movement of the collet 24 away from the coupling body 10 causes the head 27 of the collet 24 to be forced inwardly (i.e., configured to flex towards an interior of the passageway of the ferrule) by the tapered surface 18 of the coupling body 10 thereby preventing the tube from slipping out of the throughway (c2/3-40; FIG. 1). Thus, at the time of the filing of the invention, one of ordinary skill in the art would 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claim 8, as described in the rejection of Claim 1, LOY in view of GUEST discloses a compression fitting comprising a fitting body, a ferrule, and a tube. Regarding the limitation that “the end is configured to be inserted into the inner circumferential recess and to flex inward… during insertion” (lines 12-14), LOY shows in FIG. 3 that the ferrule second end collar 340 has an axially outwardly protrusion with a ferrule second end collar diameter 380 larger than the nut neck diameter 451; however, for the ferrule and nut to engage, i.e., for the ferrule second end collar 340 to mate into the nut collar socket 440, the ferrule second end collar 340 with the radially outwardly protrusion has to at least flex inwardly to fit through the smaller nut neck diameter 451 (i.e., wherein the end is configured… to flex inward and removably engage the inner circumferential recess during insertion).
	Furthermore, as disclosed by GUEST, when inserted into the coupling body 10 and the collet 24, tube 12 is secured in place by teeth 28 on the head 27 (i.e., a coupling extension extending axially) of the collet 24; the teeth engage and grip the surface of the tube 12. The movement of the collet 24 away from the coupling body 10 causes the head 27 of the collet 24 to be forced inwardly (i.e., wherein the end is configured… to flex inward and removably engage the inner circumferential recess during insertion) by the tapered surface 18 (i.e., the inner circumferential recess includes a tapered surface) of the coupling body 10 thereby preventing the tube from slipping out of the throughway (c2/3-40; FIG. 1).
Regarding Claims 4 and 11, as applied in the rejections of Claims 1 and 8, respectively, LOY further discloses that the ferrule first end 320 constricts against the tubing 50 when nut 400 bears against ferrule 300 (i.e., wherein the tube cooperates with the ferrule and the fitting body to couple the ferrule to the fitting body; c4/2-6). Similarly, as disclosed by GUEST, the head of the collet is flexibly pressed inward against the tubing by the tapered surface of the fitting body.
Regarding Claim 5, as applied in the rejection of Claim 1, LOY further discloses that nut collar socket 440 interacts with the ferrule second end collar 340 via a press-through fit (i.e., wherein the ferrule is coupled to the fitting body by an interference fit between the tube and the coupling extension of the ferrule; c3/48-50).
	Regarding Claims 24, 26 and 25, 27, as applied in the rejections of Claims 1 and 8, respectively, LOY further discloses ferrule 300 interlocks freely-rotatably with nut 400 (c3/24-25). Further, LOY does not indicate the use of any locking mechanism on the compression fittings or on the tube that would prevent the elements from being freely rotatable with respect to each other (i.e., wherein the ferrule and the fitting body are configured to be rotatable on the tube; wherein the ferrule and the fitting body are freely rotatable about the tube when the tube is disposed through the fitting body passageway and the ferrule passageway).

Claims 6, 7, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOY in view of GUEST and further in view of BROCK et al. (US Patent 5,683,120).
Regarding Claim 6, as applied in the rejection of Claim 1, LOY in view of GUEST discloses a compression fitting comprising a fitting body, a ferrule, and a tube. LOY in view of GUEST is deficient in disclosing the coupling extension of the ferrule includes a plurality of members.
BROCK discloses a connection fitting for tubing that includes a collet having a dual-ramped surface for an improved gripping of the tubing (c1/5-8). As shown in FIGs. 1 and 3, collet member 14 is coaxially journalable within a body member 12 (c5/40-41) and comprises a plurality of arcuate segments 40a-c that extends from an annular, circumferentially continuous portion 42 of the collet toward a forward proximal end 44 (c6/18-25). These segments 40a-c are resiliently yieldable or pivotable from their relaxed state for radial outward movement relative to the central longitudinal axis 18 of the collet member 14 (c6/62-66) to engage with the forward end 20 of the body member 12 when assembled (c7/10-20). Advantageously, the segments 40a-c provide for a more uniform force distribution about inserted tubing (c7/1-9) and further provide a maximized grip force on the tubing (c3/16-17). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a coupling extension of the ferrule with a plurality of members as taught by BROCK in the compression fitting taught by LOY in view of GUEST.

    PNG
    media_image4.png
    196
    388
    media_image4.png
    Greyscale

	Regarding Claim 7, as applied in the rejection of Claim 1, LOY in view of GUEST discloses a compression fitting comprising a fitting body, a ferrule, and a tube. LOY in view of GUEST is deficient in disclosing the tube includes an outer cutout region configured to engage the coupling extension of the ferrule.
However, as described in the rejection of Claim 6, BROCK discloses a connection fitting for tubing that includes a collet having a dual-ramped surface for an improved gripping of the tubing (c1/5-8). Collet member 14 is coaxially journalable within a body member 12 (c5/40-41) and comprises a plurality of arcuate segments 40a-c that extends from an annular, circumferentially continuous portion 42 of the collet toward a forward proximal end 44 (c6/18-25). These segments 40a-c are resiliently yieldable or pivotable from their relaxed state for radial outward movement relative to the central longitudinal axis 18 of the collet member 14 (c6/62-66). As further shown in FIGs. 4 and 6c, each of the collet segments 40 include a radially inwardly extending, wedge-shaped projection 54 (c6/39-43) that advantageously allows for a more secure grip on the outer diameter of a tubing wall 11 (c9/1-5). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide an outer cutout region configured to engage the coupling extension of the ferrule as taught by BROCK in the compression fitting of LOY in view of GUEST.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    196
    400
    media_image6.png
    Greyscale

	Regarding Claims 28 and 29, as applied to the rejections of Claims 1 and 8, respectively, LOY in view of GUEST discloses a compression fitting comprising a fitting body, a ferrule, and a tube. Furthermore, as described in the rejection of Claim 6, LOY in view of GUEST and BROCK further discloses the coupling extension comprises a plurality of coupling members. As shown in FIG. 3 of BROCK, each arcuate segments 40a-c is separated from other segments by slots 48 (i.e., wherein the coupling extension includes a plurality of coupling members each separated by slots configured to allow each of the plurality of coupling members to flex towards the interior of the passageway of the ferrule).

Claim 7 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over LOY in view of GUEST and further in view of GAMACHE (US PGPub 2012/0228872 A1).
Regarding Claim 7, as applied to the rejection of Claim 1, LOY in view of GUEST discloses a compression fitting comprising a fitting body, a ferrule, and a tube. LOY in view of GUEST is deficient in explicitly disclosing the tube includes an outer cutout region configured to engage the coupling extension of the ferrule.
GAMACHE teaches a fitting component and ferrule for receiving a tube to sealingly connect two tubes together for leak-tight fluid communication (abstract; p0001-0002). GAMACHE further teaches that the tube can be properly cut and shaped when being used with the fitting component such that the tube is pushed by the coupling extension of the ferrule against a sealing lip against the fitting component (i.e., the tube includes an outer cutout region configured to engage the coupling extension of the ferrule.; p0106; p0077). Advantageously, this provides two levels of sealing in the event that the ferrule sealing with the fitting body fails (p0106). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide an outer cutout region on the tube as taught by GAMACHE in the compression fitting of LOY and GUEST. Furthermore, one of ordinary skill in the art would have found it obvious to modify the outer structure of the tube to improve the fit between the coupling extension of the ferrule and the tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777